Name: Commission Regulation (EC) No 1619/2001 of 6 August 2001 laying down the marketing standard for apples and pears and amending Regulation (EEC) No 920/89
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1619Commission Regulation (EC) No 1619/2001 of 6 August 2001 laying down the marketing standard for apples and pears and amending Regulation (EEC) No 920/89 Official Journal L 215 , 09/08/2001 P. 0003 - 0016Commission Regulation (EC) No 1619/2001of 6 August 2001laying down the marketing standard for apples and pears and amending Regulation (EEC) No 920/89THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 2(2),Whereas:(1) Apples and pears are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58(3), as last amended by Regulation (EC) No 730/1999(4), has been amended and can no longer ensure legal clarity.(2) In the interest of clarity, the rules on apples and pears should be separated from those on other products under Regulation (EEC) No 920/89. The rules in question should therefore be recast and Annex III to Regulation (EEC) No 920/89 should be repealed. To that end, and in the interest of preserving transparency on the world market, account should be taken of the standard for apples and pears recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(3) Application of these standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for the following products shall be as set out in the Annex:- apples, falling within CN code ex 0808 10,- pears, falling within CN code ex 0808 20.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show in relation to the requirements of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 920/89 is amended as follows:1. In Article 1(1), the third indent is deleted.2. Annex III is deleted.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the second month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 97, 11.4.1989, p. 19.(4) OJ L 93, 8.4.1999, p. 14.ANNEXSTANDARD FOR APPLES AND PEARSI. DEFINITION OF PRODUCEThis standard applies to apples and pears of varieties (cultivars) grown from Malus domestica Borkh. and Pyrus communis L., to be supplied fresh to the consumer, apples and pears for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of apples and pears, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, apples and pears must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In addition, they must have been carefully picked.The development and condition of the apples and pears must be such as to enable them:- to continue their maturing process and to reach the degree of maturity required in relation to the varietal characteristics(1),- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationApples and pears are classified in three classes defined below.(i) "Extra" ClassApples and pears in this class must be of superior quality. In shape, size and colouring, they must be characteristic of the variety(2) and the stalk must be intact.The flesh must be perfectly sound.They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.Pears must not be gritty.(ii) Class IApples and pears in this class must be of good quality. In shape, size and colouring, they must be characteristic of the variety(3).The flesh must be perfectly sound.The following slight defects, however, may be allowed on individual fruit provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in development,- a slight defect in colouring,- slight skin defects which must not extend over more than:- 2 cm in length for defects of elongated shape,- 1 cm2 of total surface area for other defects, with the exception of scab (Venturia inaequalis), which must not extend over more than 0,25 cm2 cumulative in area,- slight bruising not exceeding 1 cm2 of total surface area and not discoloured.For apples, the stalk may be missing, provided the break is clean and the adjacent skin is not damaged. For pears, the stalk may be slightly damaged.Pears must not be gritty.(iii) Class IIThis class includes apples and pears which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above(4).The flesh must be free from major defects.The following defects are allowed provided the fruit retains its essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in development,- defects in colouring,- skin defects which must not extend over more than:- 4 cm in length for defects of elongated shape,- 2,5 cm2 of total surface area for other defects, including slightly discoloured bruising, with the exception of scab (Venturia inaequalis), which must not extend over more than 1 cm2 cumulative in area.III. PROVISIONS CONCERNING SIZINGSize is determined by maximum diameter of the equatorial section or by weight. However, when sizing by weight, the minimum weight must ensure all fruit, as appropriate, meet the minimum diameter sizes listed below.A minimum size by diameter is required for all classes as follows:>TABLE>Exceptionally, and for summer pears included in the appendix of this standard, no minimum size will be laid down for consignments dispatched between 10 June and 31 July (inclusive) of any year.To ensure there is uniformity of size within a package, the difference in diameter between fruit in the same package shall be limited to:- 5 mm for extra Class fruit and for Class I and II fruit packed in rows and layers(5),- 10 mm for Class I fruit packed in bulk in the package or in pre-packages(6).There is no sizing uniformity limit for Class II fruit packed in bulk in the package or in pre-packages.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5% by number or weight of apples or pears not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % cent by number or weight of apples or pears not satisfying the requirements of the class, but meeting those of Class II, or exceptionally, coming within the tolerances of that class. However, pears without stalk are not included in this tolerance.(iii) Class II10 % by number or weight of apples or pears satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.Within this tolerance, a maximum of 2 % by number or weight of fruit is allowed which shows the following defects:- serious attacks of cork (bitter pit) or water-core,- slight damage or unhealed cracks,- very slight traces of rot,- presence of internal feeding pests and/or damage to the flesh caused by pests.B. Size tolerancesFor all classes:(a) for fruit which is subject to the rules of uniformity, 10 % by number or weight of fruit not corresponding to the size immediately above or below that marked on the package, with, for fruit classified in the smallest grade allowed a maximum variation of 5 mm below the minimum;(b) for fruit which is not subject to the rules of uniformity, 10 % by number or weight of fruit below the minimum size laid down, with a maximum variation of 5 mm below the minimum size.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only apples or pears of the same origin, variety, quality and size (if sized) and the same degree of ripeness.In the case of the "Extra" Class, uniformity also applies to colouring.Uniformity of variety is not required for apples in small consumer packages of a net weight not exceeding 3 kg. If different varieties of apples are sold in the same package, uniformity of origin is not required.The visible part of the contents of the package must be representative of the entire contentsB. PackagingThe apples and pears must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationFor "Extra" Class fruit must be packed in layers.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: Name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce- "Apples" or "Pears", if the contents are not visible from the outside.- Name of the variety or varieties where appropriate.C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name. In the case, mentioned under the third subparagraph of V(A), of apples of different varieties and different origins packed together in the same consumer package, the country of origin of each of the varieties concerned shall be mentioned.D. Commercial specifications- Class.- Size or, for fruit packed in layers, number of units.If identification is by the size, this should be expressed:(a) for produce subject to the uniformity rules, as minimum and maximum diameters;(b) for produce not subject to the uniformity rules, the diameter of the smallest fruit in the package followed by "and over" or "+" or, where applicable, followed by the diameter of the largest fruit.E. Official control mark (optional)(1) Due to varietal characteristics of the Fuji variety concerning maturity at harvest, radial watercore is permitted provided it is contained within the vascular bundles of each fruit.(2) The criteria for colouring and russetting of apples are given in the appendix of this standard, as well as a non-exhaustive list of the varieties concerned by each criteria.(3) The criteria for colouring and russetting of apples are given in the appendix of this standard, as well as a non-exhaustive list of the varieties concerned by each criteria.(4) The criteria for colouring and russetting of apples are given in the appendix of this standard, as well as a non-exhaustive list of the varieties concerned by each criteria.(5) However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 10 mm.(6) However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 20 mm.APPENDIX1. COLOURING CRITERIA FOR APPLESApple varieties are classified in four groups according to colouring:>TABLE>2. CRITERIA CONCERNING RUSSETING ON APPLESApple varieties are classified in two groups according to russeting:Group R - apple varieties for which russeting is a characteristic of the skin and is not a defect if it corresponds to the typical appearance of the variety.For varieties other than those listed in Group R, russeting is allowed within the following limits:>TABLE>3. SIZING CRITERIA FOR APPLES AND PEARSApple and pear varieties are classified in three groups according to their size characteristics:Group L - large fruited apple or pear varieties mentioned in the second subparagraph of title III of the present standard.Group SP - varieties of summer pears mentioned in the third subparagraph of title III of the present standard.Other varieties.4. NON-EXHAUSTIVE LIST OF APPLE VARIETIES CLASSIFIED ACCORDING TO THEIR COLOURING, RUSSETING AND SIZING CRITERIA>TABLE>5. NON-EXHAUSTIVE LIST OF PEAR VARIETIES CLASSIFIED ACCORDING THEIR SIZING CRITERIA>TABLE>